   Case 5:20-cv-00136-LGW-BWC Document 5 Filed 12/01/20 Page 1 of 1


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                    By CAsbell at 2:21 pm, Dec 01, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 MIGUEL PONCE-GONZALEZ,

                Petitioner,                                 CIVIL ACTION NO.: 5:20-cv-136

        v.

 WARDEN D. GREENWALT,

                Respondent.


                                            ORDER

       Respondent has moved to dismiss Petitioner’s action for habeas corpus relief. Doc. 4.

The Court ORDERS Petitioner to file a response to Respondent’s Motion to Dismiss within 14

days of the date of this Order. If Petitioner does not file a response within 14 days, the Court

may dismiss this action for failure to follow a Court Order. Additionally, if Petitioner does not

file a response within 14 days, the Court will assume Petitioner does not object to dismissal of

this action and may grant Respondent’s Motion to Dismiss as unopposed.

       SO ORDERED, this 1st day of December, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
